Response to Amendment
1.   The amendment filed by Applicant on November 9, 2021 has been fully considered. The support for the amendment is found in instant specification (Table 1 of instant specification). Further, instant specification recites that the used LDPE was commercial product G201-F available from SUMITOMO CHEMICAL Co and the used HDPE was commercial product B470 from Asahi Kasei Corp (see [0026] of instant specification). The Declaration under 37 CFR 1.132 filed on November 9, 2021 states that 
the commercial product G201-F available from SUMITOMO CHEMICAL Co has melt flow rate of 2 g/10 min at 190ºC 2.16 kg and density of 919 kg/m3;
the commercial product B470 from Asahi Kasei Corp has melt flow rate of 0.3 g/10 min at 190ºC and 2.16 kg and density of 949 kg/m3.

2. Claim 1 is allowed.

Reasons for Allowance
3.  The following is an examiner’s statement of reasons for allowance: the present claim 1 is allowable over the closest uncovered prior art, namely,
Tokiwa et al (US 2010/0279087) and Onodera et al (US 2011/0104414) for the following reasons.

4.  Tokiwa et al discloses a polyethylene-based foamed blow molded article used as ducts for air regulation in automobiles ([0162], Abstract), produced by extruding a 
wherein the foamed hollow article comprises:
1) the molded article is having thickness of 0.5-5 mm ([0108], as to instant claim 3)
2) an average cell diameter  “a” in thickness direction of 0.05-1 mm ([0112], as to instant claim 5);
3) the ratios of “a/b” and “a/c” of 0.2-1.3 ([0113]), wherein “a” is an average cell diameter in thickness direction; “b” is an average cell diameter in the longitudinal direction and “c” is the average cell diameter in the circumferential direction ([0113]).
The molded article is specified as having high expansion ratio ([0031]).
Thus, given both ratios “a/b” and “a/c” are equal to 0.2, therefore, the ratio of “c/b” will intrinsically and necessarily be equal to 1.0. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
The exemplified polyethylene resin comprises 70%wt of a polyethylene resin 08S55A having density of 0.952 g/cc, i.e. HDPE, and 30%wt of a low density polyethylene ([0135]).

5. Onodera et al discloses a molded foam for use in climate control duct for vehicles (Abstract, [0003]) based on polyolefin resins, including low density polyethylene ([0049]), having an average thickness of 0.7-5 mm ([0053], as to instant claim 3) and  Onodera et al explicitly teaches the importance of the expansion ratio and the blow ratio being in said rangers to avoid deformation and strength decrease ([0052], [0056]).
It is noted that the molded foam used for air duct is specifically shown in Fig. 1 of Onodera et al as having the same structure as the tube shown on Fig. 2 and 3 of instant specification. Therefore, the molded foam used in climate control duct for vehicle of Onodera et al (and of Tokiwa et al) appears to be the “tube” as defined and presented in instant specification.

6. However, neither Tokiwa et al nor Onodera et al disclose the foam duct comprising all of the limitations as claimed in claim 1, including the use of the HDPE having a melt flow rate of 0.3 g/10 min at 190°C under a load of 2.16 kg and a density of 949 kg/m3 and  the LDPE having a melt flow rate of 2 g/10 min at 190°C under a load of 2.16 kg and a density of 919 kg/m3; at a mass ratio of 1:1,  and the tube portion having an average cell diameter in a thickness direction of 60 to 84 µm an average cell diameter in the circumferential direction of 280 to 499 µm, and an average cell diameter in the longitudinal direction of 241 to 534 µm, and maximum bending strength in the circumferential direction and maximum bending strength in the longitudinal direction are each 1.0 to 4.5 N, as claimed in instant claim 1 and as demonstrated in Table 1 of instant specification.

7. Therefore, the present claim 1 is allowable over the cited prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764